DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the cable" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "each cable" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-13, 15-28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 40 of U.S. Patent No. 10,125,462. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,125,462.  For example, the plurality of fiber rolls, the plurality of anchors, cables, fill material, and soil lifts are similarly recited.  Furthermore, U.S. Patent No. 10,125,462 recites the use of helical anchors
Claims 1-13, 15-28, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-20, 22-26, and 28-32 of copending Application No. 15/908,497 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of 15/908,497.  For example, the plurality of fiber rolls, the plurality of anchors, cables, fill material, and soil lifts are similarly recited. Furthermore, Application No. 15/908,497 recites the use of helical anchors
Claims 1-13, 15-28, and 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-34, 52-68, and 106-127 of copending Application No. 16/329,728  in view of Angel (US 6,027,285).   Application No. 16/329,728  discloses all that is claimed except for the helical anchors.  Angel et al .	
This is a provisional nonstatutory double patenting rejection.

	Allowable Subject Matter
Claims 14 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 10/18/2021, with respect to the art rejections have been fully considered and are persuasive.  The 102(a)(1) and 103(a) rejections have been withdrawn. 
The double patenting rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL